ILLINOIS OFFICIAL REPORTS
                                        Supreme Court




                                 In re Thomas, 2012 IL 113035




Caption in Supreme         In re ROBERT C. THOMAS, Attorney-Respondent.
Court:


Docket No.                 113035
Filed                      January 20, 2012


Held                       A one-year suspension was ordered for an attorney whose earlier driving
(Note: This syllabus       under the influence and on a revoked license had resulted in a prior
constitutes no part of     suspension during which he continued to practice law without
the opinion of the court   authorization under circumstances indicating dishonesty and
but has been prepared      misrepresentation because he concealed and ignored his suspension, and,
by the Reporter of         later, denied all wrongdoing.
Decisions for the
convenience of the
reader.)


Decision Under             Disciplinary proceeding.
Review


Judgment                   Respondent suspended.


Counsel on                 Susan Frederick Rhodes and Rosalyn B. Kaplan, both of Chicago, for the
Appeal                     Administrator of the Attorney Registration and Disciplinary Commission

                           Robert C. Thomas, of Hinsdale, respondent pro se.
Justices                  JUSTICE GARMAN delivered the judgment of the court, with opinion.
                          Chief Justice Kilbride and Justices Freeman, Thomas, Karmeier, Burke,
                          and Theis concurred in the judgment and opinion.



                                            OPINION

¶1        The Administrator of the Attorney Registration and Disciplinary Commission
      (Commission) filed a three-count complaint against respondent, Robert C. Thomas, charging
      him with misrepresentation to a tribunal and two counts of unauthorized practice of law. The
      Hearing Board found that the Administrator had proven misconduct and recommended
      respondent be suspended from the practice of law for two years. Respondent timely filed
      exceptions with the Review Board, which recommended dismissal of the charges. The
      Administrator filed a petition for leave to file exceptions with this court, pursuant to Supreme
      Court Rule 753(e)(1) (Ill. S. Ct. R. 753(e)(1) (eff. Dec. 1, 1995)), which we allowed.

¶2                                        BACKGROUND
¶3         Respondent was admitted to practice in Illinois in 1969. He left the practice of law for
      a time, serving as president and chief executive officer of a steel company. He returned to
      the practice of law in 1998.
¶4         In 2004, the Administrator filed a six-count complaint alleging that respondent had been
      convicted of two charges of misdemeanor driving under the influence of alcohol, one charge
      of misdemeanor driving while his license was revoked, and three felony charges of driving
      while his license was revoked. In each instance the Administrator also alleged that
      respondent failed to report his conviction to the Commission in violation of Supreme Court
      Rule 761(a) (Ill. S. Ct. R. 761(a) (eff. July 1, 1984)). In addition, the Administrator charged
      that respondent neglected a client’s declaratory judgment action. The Hearing Board found
      that the Administrator had proven the misconduct alleged in five of the six counts. As to the
      sixth count, neglect of a client matter, the Hearing Board found that some of the allegations
      had been proven. The Review Board affirmed. On September 26, 2005, this court issued an
      order suspending respondent from the practice of law for a period of 18 months, effective
      October 17, 2005, and ordering him to reimburse the Disciplinary Fund for any client
      protection payments arising from his conduct.
¶5         On October 17, 2007, the Administrator filed the present three-count complaint. Count
      I alleged misrepresentation to a tribunal, specifically the United States Bankruptcy Court for
      the Northern District of Illinois. Count II alleged that respondent engaged in the unauthorized
      practice of law before the United States Court of Appeals for the Seventh Circuit during his
      suspension. Count III alleged that he engaged in the unauthorized practice of law in the
      circuit court of Du Page County after the effective date of his suspension.



                                                -2-
¶6                                             Count I
¶7          Count I involves a matter that occurred prior to respondent’s suspension. In 1998,
       Thomas Consolidated Industries (TCI), a corporation of which respondent was president and
       sole shareholder, purchased a tool and die shop from Juergen and Trudy Herbst, who
       continued to own the property where the business was located. Later, the Herbsts filed a
       forcible entry and detainer action against TCI. In 1999, TCI filed for bankruptcy. Respondent
       at times represented the bankruptcy trustee and, in 2001, he filed an adversary proceeding
       on behalf of the trustee against the Herbsts and others, alleging breach of contract, fraud in
       the inducement, and other claims.
¶8          Discovery was a long, drawn-out process. According to the Herbst defendants,
       respondent refused to comply with requests for production of documents and to answer their
       interrogatories. In January 2004, the Herbsts filed a motion to compel, alleging that
       respondent had failed to adequately respond to their discovery requests. On March 8, 2004,
       the bankruptcy court ordered respondent to comply by April 30, 2004. On May 10, 2004, the
       Herbsts filed a motion for sanctions, alleging, in part, that respondent had not complied with
       the court’s March 8 order. A hearing on the motion was set for May 13, 2004.
¶9          On May 12, 2004, however, the Herbsts’ attorney received an overnight delivery package
       from United Parcel Service (UPS) containing the outstanding discovery responses. Attached
       to the discovery documents was a signed certificate of service, in which respondent stated
       that the materials had been sent “by U.S. mail postage prepaid” on “May 7, 2004.” At the
       May 13 hearing, the Herbsts’ attorney stated that the materials received the previous day
       were “inadequate, incomplete, and non-responsive” to the discovery requests. In addition,
       she stated that she checked the package’s tracking number on the UPS website, which
       indicated that UPS had received the package on May 11, 2004, for overnight delivery and
       delivered it to her on May 12, 2004. That is, respondent not only sent the discovery materials
       after the April 30 deadline, he appeared to have sent them after the Herbsts’ attorney filed
       the motion for sanctions. On May 27, 2004, the Herbsts filed an amended motion stating that
       the documents received on May 12 were certified by respondent to have been mailed on May
       7. The amended motion also incorporated the UPS tracking information.
¶ 10        After another hearing on August 5, 2004, the bankruptcy court ruled on the Herbsts’
       motion for sanctions. At that hearing, respondent stated “for the record,” that he delivered
       the materials on May 7 “to the UPS store for copying and mailing. They mailed the material
       from the UPS store.” Referring to the certificate of service, he stated that “[t]here was
       nothing false, or inadvertent, or misleading in the statement.” At the conclusion of the
       hearing, the court granted the motion for sanctions, dismissing the case with prejudice based,
       in part, on respondent’s failure to comply with the March 8, 2004, discovery order. In doing
       so, the court stated “[w]hat appears from the record is that you sent off your responses to
       discovery via UPS on May 11th and lied about when you did it. Now lie is a strong word and
       I use it here advisedly. At the very least, you asserted contradictory positions.”
¶ 11        Respondent filed a notice of appeal with the United States district court, which affirmed
       the dismissal of the complaint with prejudice as a sanction for violation of the discovery
       order. In this appeal, respondent, as counsel for the bankruptcy trustee, “did not challenge


                                                -3-
       the finding[s] that [he] lied to the court, and that [he] served the discovery responses only
       after receiving the motions for sanctions.” In re Thomas Consolidated Industries, Inc., 456
       F.3d 719, 724 (7th Cir. 2006).
¶ 12        In the subsequent appeal to the Seventh Circuit, the court rejected respondent’s argument
       that the date on which he tendered the discovery materials was “irrelevant” to the issue of the
       propriety of dismissal as a sanction. The court stated that respondent’s lie about when and
       how he served the discovery responses “went to the heart of the [bankruptcy] court’s order.”
       Thomas Consolidated Industries, 456 F.3d at 726. Further:
                 “Although he conceded that the responses were late in coming, he did not concede
                 what was obvious to this court and to the courts below, that [he] failed to tender any
                 responses until after the motion for sanctions was filed on May 10. His lie was
                 calculated to make the court believe that he substantially complied with the court’s
                 order without the threat of the sanctions motion. Perhaps he hoped to persuade the
                 court to enter a less severe sanction; perhaps he hoped to avoid sanctions entirely.
                 But the lie was so obviously related to the failure to comply with the order that the
                 connection did not merit express mention below. Because this is the focus of [TCI’s]
                 argument, we make express what the courts below implied: the lie about when and
                 where the responses were tendered was evidence of a bad faith breach of the court’s
                 discovery order. Moreover, the courts below did not rely solely on Thomas’ lies for
                 a showing of bad faith, but relied in part on the fact that he repeated the same non-
                 responsive, inadequate answers that the bankruptcy court expressly warned him were
                 unacceptable. This blatant disregard of the bankruptcy court’s order was more than
                 sufficient to demonstrate the bad faith finding that justified dismissal.” Id.
¶ 13        In the complaint, the Administrator charged that respondent’s statements in the certificate
       of service and in the hearing before the bankruptcy court were false and that respondent knew
       or should have known that they were false, because he did not deposit the discovery
       responses in the “U.S. mail” on May 7, 2004; rather, he placed the materials with UPS for
       delivery on May 11, 2004. This conduct, the Administrator charged, constituted a violation
       of Rule 3.3(a)(1) of the Illinois Rules of Professional Conduct (Ill. Rs. Prof’l Conduct
       R. 3.3(a)(1) (eff. Aug. 1, 1990) (making a “false statement of material fact or law to a
       tribunal”)). In addition, the Administrator charged that this conduct violated Rule 8.4(a)(4)
       (Ill. Rs. Prof’l Conduct R. 8.4(a)(4) (eff. July 1, 1990) (conduct involving dishonesty, fraud,
       deceit, or misrepresentation)), and Rule 8.4(a)(5) (Ill. Rs. Prof’l Conduct R. 8.4(a)(5) (eff.
       July 1, 1990) (conduct prejudicial to the administration of justice)).1 Thus, the Administrator
       argued, respondent was subject to discipline under Supreme Court Rule 770 (Ill. S. Ct. R.
       770 (eff. Apr. 1, 2004) (conduct that tends to defeat the administration of justice or to bring
       the courts or the legal profession into disrepute)).



               1
                 The Illinois Rules of Professional Conduct, adopted February 8, 1990, and effective August
       1, 1990, which were in effect at the time of the conduct at issue, have been repealed and replaced
       by the Illinois Rules of Professional Conduct of 2010, effective January 1, 2010.

                                                   -4-
¶ 14                                           Count II
¶ 15       On August 13, 2004, after the bankruptcy court dismissed TCI’s lawsuit against the
       Herbsts and others, the bankruptcy trustee filed a notice of appeal with the United States
       District Court for the Northern District of Illinois. The notice of appeal listed Louis Levit as
       the attorney for the trustee and respondent as the former attorney. As noted above, the district
       court affirmed the dismissal on May 11, 2005. The trustee in bankruptcy subsequently
       decided to abandon the adversary claim. TCI, the underlying debtor, took over the action,
       replacing the bankruptcy trustee as appellant. On June 9, 2005, respondent filed a timely
       notice of appeal with the United States Court of Appeals for the Seventh Circuit. He did not,
       however, file an appearance as TCI’s attorney.
¶ 16       On November 28, 2005, he filed a “Motion for Extension of Time” in the pending appeal.
       In that motion, he stated that he had been “working on the brief” and would “continue to do
       so.” He also stated that he was “in discussion” with counsel to represent TCI but that if
       counsel could not be retained, he would complete the brief within the time requested. He
       asked for an extension until December 28, 2005. He signed the motion as TCI’s president
       and shareholder, not as its attorney. On December 29, 2005, respondent filed a second
       “Motion for Extension of Time,” in which he attributed the delay to difficulty in obtaining
       the record from opposing counsel. He again stated that he had been “diligently working on
       the brief.” Again, he signed the motion as TCI’s president and sole shareholder.
¶ 17       On January 3, 2006, the Seventh Circuit entered an order stating that TCI, a corporation,
       could proceed only through counsel and that because respondent was suspended, he could
       not represent the corporation. In its order, the Seventh Circuit cited Scandia Down Corp. v.
       Euroquilt, Inc., 772 F.2d 1423, 1427 (7th Cir. 1985) (stating that “corporations must appear
       by counsel or not at all”). Respondent thereafter retained counsel to finish the appeal.
¶ 18       In the complaint, the Administrator charged that at the time respondent prepared and filed
       the two motions in the appeal before the Seventh Circuit, he was suspended from the practice
       of law in Illinois and in the Northern District of Illinois. Because respondent was not capable
       of serving as counsel to the corporation of which he was president and sole shareholder, the
       complaint alleged a violation of Rule 5.5(a) of the Illinois Rules of Professional Conduct
       (practicing in a jurisdiction where doing so violates the regulation of the legal profession in
       that jurisdiction). In addition, the Administrator charged violations of Rules 8.4(a)(4) and
       (a)(5) and Supreme Court Rule 770.

¶ 19                                        Count III
¶ 20       Prior to his suspension, respondent represented Mervyn and Mercedes Phillips, the
       defendants in a citation proceeding brought by CIB Bank in the circuit court of Du Page
       County. He did not notify his clients, the circuit court, or opposing counsel of his pending
       suspension.
¶ 21       Three days before his suspension was to take effect, respondent filed a “petition for
       hearing/rehearing,” which this court construed as a motion for reconsideration. This court
       ordered the Administrator to respond to the motion.
¶ 22       On October 19, 2005, two days after his suspension went into effect, respondent appeared

                                                 -5-
       in the CIB Bank matter at a citation hearing in the Lake County circuit court on behalf of a
       citation respondent, Hillmoor Golf Club. The judge called respondent to the bench and
       advised him that he was aware of the suspension order with an effective date of October 17.
       Respondent advised the court that the order was stayed.
¶ 23        Senior counsel for the Administrator sent a letter by regular and certified mail to
       respondent on October 20, 2005, informing him that under Supreme Court Rule 771(b), his
       suspension had become effective on October 17 and that his “filing of a petition for rehearing
       in this matter does not automatically stay or recall the court’s mandate.” (Emphasis in
       original.) A copy of Supreme Court Rule 764, which lists the duties of disciplined attorneys,
       was enclosed. In addition, the letter advised that the Commission had received information
       from various sources that respondent continued to file pleadings and appear in court on
       behalf of clients after the date of his suspension and that, if true, this conduct “may violate
       various provisions of the Rules of Professional Conduct.”
¶ 24       Respondent replied to this correspondence from the Administrator by letter, stating that
       he filed his petition for rehearing pursuant to Supreme Court Rule 367 (Ill. S. Ct. R. 367 (eff.
       Sept. 1, 2006)), and that as a result, the order of suspension “is stayed until the Supreme
       Court rules upon the petition.” He characterized the October 20 letter as “threatening,” and
       stated that counsel for the Administrator had “an unnatural desire to punish and harass him.”
       He accused John Ropiequet, an attorney for the plaintiffs in the CIB case, of threatening his
       clients and “undertaking to usurp the authority of the Supreme Court.” He further suggested
       that the Commission investigate Ropiequet and asked that the Commission “[p]lease keep
       me informed.”
¶ 25        On October 26, 2005, respondent conducted the deposition of Ropiequet and appeared
       with the Phillipses as their attorney as they were deposed.
¶ 26        On that same date, counsel for the Administrator informed respondent by letter that
       Supreme Court Rule 367 did not apply to his suspension and directed him to Rule 771(b),
       which provides that a petition for rehearing from a disciplinary order does not stay or recall
       the court’s mandate. Ill. S. Ct. R. 771(b) (eff. Apr. 1, 2004). The letter further recommended
       that respondent contact the clerk of the Supreme Court to resolve any doubt he might have
       regarding his status. The telephone number for the clerk’s office was provided. Finally, the
       letter informed respondent that:
                    “If you continue to hold yourself out as an attorney and continue to engage in the
                practice of law, your conduct may be deemed the unauthorized practice of law, and
                therefore exposing [sic] you to criminal sanctions, contempt of court and/or
                additional disciplinary proceedings. In addition, your conduct may cause prejudice
                to your clients in that any rulings made during a period of suspension may be deemed
                void by the courts.”
¶ 27        This court denied respondent’s motion for reconsideration on October 28, 2005.
¶ 28        An investigation was opened after the Commission received a report from attorney
       Ropiequet. After looking into the matter, the Administrator advised Ropiequet that “upon
       our communications with him, Mr. Thomas withdrew from the case at issue and has ceased
       any representation in that matter. As a result, we have determined that a formal disciplinary

                                                 -6-
       prosecution of Mr. Thomas is unnecessary.”
¶ 29       On August 30, 2006, respondent was also advised by a letter from counsel for the
       Administrator that the matter had been closed. The letter specifically referred to Commission
       Rule 54, which provides that the Administrator shall close an investigation when he
       concludes “that there is insufficient evidence to establish that the respondent has engaged in
       misconduct” and that such closure “shall not bar the Administrator from resuming the
       investigation if circumstances warrant.” Attorney Registration and Disciplinary Comm’n R.
       54. On July 18, 2007, counsel for the Administrator informed respondent that the matter was
       being reopened in light of his continuing to practice law in the matter before the Seventh
       Circuit.
¶ 30       In count III, the Administrator charged that respondent’s participation in the October 26,
       2005, depositions as attorney for the Phillipses violated Rules of Professional Conduct
       5.5(a), 8.4(a)(4), and 8.4(a)(5) and Supreme Court Rule 770.

¶ 31                                       Hearing Board
¶ 32                                           Count I
¶ 33       Before the Hearing Board, respondent testified that he took the discovery documents to
       the UPS store in Willowbrook, Illinois, on May 7, 2004, for copying and mailing. He did not
       instruct the UPS store that he wanted the documents to be copied and sent by United States
       Postal Service that day. He assumed that the work would be done that day and did not ask
       when or how the materials would be sent. UPS did not give him a date. He further testified
       that after copying the documents, the UPS store sent them to another UPS facility in
       Addison, Illinois, for delivery. He had never been to the Addison facility. He also admitted
       that his answers to the discovery requests were due on April 30, 2004, and that he did not
       comply with the discovery order. He explained that his strategy was to provoke the
       bankruptcy court into imposing a discovery sanction so that he could appeal and obtain a
       remand to a different judge.
¶ 34       The Hearing Board accepted as true respondent’s statement that he took the discovery
       materials to the UPS store on May 7, 2004. The tracking information obtained from the UPS
       website might be explained by his delivery of the materials to the Willowbrook store on May
       7 and later delivery by UPS itself to the Addison facility on May 11. In the absence of
       evidence explaining UPS procedures, the Hearing Board found that the Administrator failed
       to prove that respondent lied about the date on which he delivered the documents to UPS.
¶ 35       Nevertheless, the Hearing Board concluded, he engaged in misconduct by certifying that
       he sent the documents on May 7 by United States Postal Service. The certificate was “wrong
       and misleading” because the documents were not sent on May 7 and they were not sent via
       “U.S. mail.” Respondent had no basis for making these assertions; he did not have a
       reasonable expectation that the documents would be sent on this date or in this manner, and
       he did not inquire about when and how they would be sent. Thus, “[b]y completing and
       delivering the inaccurate certificate of mailing,” he engaged in misconduct. If he did not lie,
       he “completed the certificate of mailing with indifference to the truth.”


                                                -7-
¶ 36                                          Count II
¶ 37       Before the Hearing Board, respondent testified that he filed an appearance in the appeal
       before the district court, but did not file an appearance in the appeal before the Seventh
       Circuit. When he filed the motions, he knew his law license had been suspended, but
       believed he could represent his interests in the corporation pro se, as its president and sole
       shareholder. He stated that he had reviewed the Federal Rules of Civil Procedure and the
       rules of the Seventh Circuit and found no federal or local rule prohibiting him from
       appearing on behalf of the corporation pro se. He was not aware of the Scandia Down case
       or other case law standing for that proposition.
¶ 38       The Hearing Board found the facts sufficient to prove that respondent practiced law while
       his license was suspended. He prepared and filed two motions and represented to the court
       that he was working on the appellate brief. Although he stated that he believed that he could
       represent the corporation pro se, he admitted in a sworn statement that he did not research
       the question beyond looking at the federal rules and that the law is clear that a corporation
       must be represented by a licensed attorney. The Hearing Board also rejected respondent’s
       defense that he lacked intent to violate the order of suspension.

¶ 39                                          Count III
¶ 40       Attorney John Ropiequet testified before the Hearing Board that he represented CIB
       Bank in the case in which respondent represented the Phillipses. He stated that he was aware
       of the pending disciplinary proceedings against respondent and that he was concerned about
       concluding discovery by the November 1, 2005, deadline set by the circuit court. He
       followed the progress of the disciplinary proceedings and on October 18, 2005, he wrote to
       the Phillipses to inform them that respondent had been suspended from the practice of law
       and that they were no longer represented in the lawsuit. He also advised them that, as a result,
       the depositions could not take place as scheduled. With the November 1 discovery deadline
       looming, the depositions would have to be rescheduled as soon as possible.
¶ 41       Ropiequet also testified that he received a telephone call from respondent on October 20,
       2005. Respondent informed him that his clients would appear for their scheduled depositions
       and that he would be taking Ropiequet’s deposition. He informed Ropiequet that he had filed
       a petition for rehearing with the Illinois Supreme Court. Finally, he threatened that if
       Ropiequet ever contacted his clients again, he would “punch your teeth down your throat,
       you little bastard.” Thereafter, Ropiequet contacted the office of the clerk of the Supreme
       Court regarding respondent’s status. He was informed that respondent had filed a petition for
       rehearing, but that he remained suspended from the practice of law.
¶ 42       He further testified that on November 9, 2005, he filed a motion for a rule to show cause
       based on respondent’s suspension. In that motion, Ropiequet argued that respondent’s
       unauthorized practice of law showed contempt of court. The motion was accompanied by an
       affidavit by Ropiequet regarding the telephone conversation and transcripts of the
       depositions in which respondent participated. At the hearing on the motion, respondent told
       that court that he had filed a petition for rehearing and believed that his suspension was
       stayed, pending a ruling on the petition. At that same hearing, a motion was filed to substitute

                                                 -8-
       another lawyer as counsel for the Phillipses. The circuit court denied the petition for a rule
       to show cause.
¶ 43       Ropiequet subsequently filed a request for a Commission investigation of respondent’s
       continuing to hold himself out as an attorney after the effective date of his suspension. He
       was informed by counsel for the Administrator that because respondent withdrew from
       representing the Phillipses, no formal disciplinary proceeding was necessary.
¶ 44       Respondent told the Hearing Board that he filed a petition for rehearing in the
       disciplinary matter. Because this court ordered the Administrator to file a response to the
       petition for rehearing, he believed that rehearing was under consideration and that, as a
       result, his order of suspension was stayed pending this court’s ruling on the petition. He
       stopped representing the Phillipses when this court denied his petition for rehearing on
       October 28, 2005.
¶ 45       The Hearing Board found that respondent engaged in the unauthorized practice of law
       when he conducted one deposition and appeared on behalf of clients at two other depositions
       while his license was suspended. The Hearing Board stated that “there can be no question,
       and Respondent does not dispute” that he practiced law in Du Page County after the
       suspension took effect. His belief that the suspension was stayed pending a decision on his
       petition for rehearing was contrary to the plain language of the applicable rule, Supreme
       Court Rule 771(a), which states in pertinent part that: “No petition for rehearing pursuant to
       Rule 367 may be filed in such a case, nor will any motion or other paper submitted after an
       order is filed automatically stay or recall the court’s mandate.” Ill. S. Ct. R. 771(a) (eff. Apr.
       1, 2004). Thus, the Hearing Board concluded, respondent “had no reasonable basis to believe
       that the petition for rehearing would have any effect on the suspension order.”
¶ 46       In sum, the Hearing Board found all three counts proven and recommended that
       respondent be suspended from the practice of law for two years.

¶ 47                                        Review Board
¶ 48        Before the Review Board, respondent did not challenge the Hearing Board’s findings of
       fact, but he denied any misconduct. The Review Board, therefore, proceeded with de novo
       review.
¶ 49        As to count I, the Review Board unanimously concluded that respondent’s misstatements
       in the certificate of service “made no difference to the proceedings before the bankruptcy
       court” and that they “were not material misrepresentations.” Thus, there was insufficient
       evidence of a violation of Rule 3.3(a)(1). In addition, respondent’s mere indifference as to
       the truth of the information in the certificate of service did not constitute dishonesty, fraud,
       deceit, or misrepresentation under Rule 8.4(a)(4). There was also insufficient evidence that
       respondent violated Rule 8.4(a)(5) or Supreme Court Rule 770.
¶ 50        As to count II, the Review Board unanimously concluded that reversal of the Hearing
       Board was required because the Administrator failed to present evidence that respondent’s
       filings in the Seventh Circuit violated the regulations of that licensing jurisdiction.
¶ 51        As to count III, respondent argued that under Commission Rule 54, a closed investigation


                                                  -9-
       may be reopened only if the Administrator obtains additional evidence regarding the original
       charges. The majority agreed, concluding that “[i]f the evidence was initially insufficient to
       establish misconduct, the fact that there is evidence of misconduct relating to another matter
       does not strengthen the evidence in the first.” A majority of the Review Board agreed with
       respondent that the Administrator improperly reopened an investigation that had been closed
       in August 2006. Thus, the Review Board did not address the merits of the Hearing Board’s
       finding of misconduct.
¶ 52       One member of the Review Board dissented as to count III, finding that the
       circumstances warranted reopening of the earlier investigation because the Administrator
       received information showing that respondent’s unauthorized practice “was not the isolated
       incident that he had first believed.” The dissenting member would have found misconduct
       that violated Rules 5.5(a) and 8.4(a)(5) and Supreme Court Rule 770.
¶ 53       A majority of the Review Board concluded that the unchallenged facts did not
       demonstrate misconduct and recommended that all charges be dismissed. The dissenting
       member would have found misconduct under count III of the complaint and recommended
       suspension for one year.

¶ 54                                          ANALYSIS
¶ 55        The Administrator raises three issues before this court and argues, in addition, that the
       appropriate sanction for the totality of respondent’s misconduct is suspension for three years.
       With regard to count I, the Administrator argues that respondent’s misrepresentations in the
       certificate of service were material and that the Hearing Board’s findings were, therefore,
       correct. As to count II, the Administrator argues that despite his claim to the contrary,
       respondent did engage in the unauthorized practice of law before the Seventh Circuit. As to
       count III, the Administrator argues that the investigation into allegations of respondent’s
       unauthorized practice in state court was authorized by Commission Rule 54.
¶ 56        In a disciplinary proceeding, the Administrator has the burden of proving the allegations
       of the complaint by clear and convincing evidence. In re Winthrop, 219 Ill. 2d 526, 542
       (2006). The Hearing Board’s findings of fact are reviewed by this court under a manifest
       weight of the evidence standard, under which a factual finding will be disturbed only if the
       opposite conclusion is clearly evident. Id. We afford such deference to the Hearing Board
       because it is in the best position to observe the witnesses, to assess their demeanor and
       credibility, to resolve conflicting testimony, and to render fact-finding judgments. Id. at 543.
       We review questions of law, including interpretation of rules, de novo. In re Storment, 203
       Ill. 2d 378, 390 (2002).

¶ 57                                           Count I
¶ 58       The Hearing Board accepted respondent at his word that he delivered the discovery
       materials to UPS on May 7. Although the bankruptcy court reached the opposite result,
       concluding that respondent lied about the date, we cannot say that its conclusion is clearly
       evident. In addition, although the UPS tracking information obtained by opposing counsel
       calls the truth of this statement into question, the Administrator did not produce evidence

                                                -10-
       from which one could reasonably conclude that the materials were not taken to the UPS store
       in Willowbrook on May 7. We, therefore, accept as fact that respondent took the materials
       to the UPS store on May 7.
¶ 59       The other relevant facts are undisputed. Respondent signed a certificate of service stating
       that he had deposited the discovery documents with the United States Postal Service on May
       7, 2004. He did not, however, mail the documents on that date. Rather, he took them to a
       UPS store for photocopying. In addition, the documents were not deposited with the United
       States Postal Service by respondent or by UPS. They were delivered to opposing counsel via
       overnight delivery by UPS on May 12, 2004.
¶ 60       Thus, the certificate of service signed by respondent contained two factual errors–the
       manner of transmission (United States Postal Service versus UPS) and the date of mailing
       or shipping (May 7 versus May 11). Although, given the record before the Hearing Board,
       we cannot conclude that respondent deliberately lied about the date and manner of his
       compliance with the discovery order, it is clear that he made false statements in the certificate
       of service. It was his professional responsibility, as the lawyer signing the certificate, to
       ensure that the statements made therein were true. Respondent had no basis for believing that
       documents he dropped off at a UPS store for photocopying would be copied and sent that
       same day. He did not instruct the UPS store that the materials were to be copied and sent that
       day. He did not even ask UPS personnel how long the copying and preparation would take
       or when the package would be ready for delivery. He neither asked how the package would
       be handled nor instructed the UPS store to send the package via United States Postal Service.
       Had he made these basic and reasonable inquiries, he would have signed a certificate stating
       that the discovery materials were deposited with UPS for copying and delivery on May 7,
       2004.
¶ 61       The Administrator charged and the Hearing Board concluded that respondent violated
       Rule 3.3(a)(1) because these statements were statements of material fact that the lawyer knew
       or reasonably should have known were false and that he made them while appearing in a
       professional capacity before a tribunal. The Review Board found the statements, even if
       false, to be immaterial.
¶ 62       Before this court, the Administrator argues that the false statements were material, given
       the context in which they were made. Respondent had failed to comply with the bankruptcy
       court’s discovery order and was facing possible sanctions. The bankruptcy court concluded
       that these statements were not merely false, they were deliberate lies intended to conceal the
       fact that his compliance was not only late, but that he did not comply with the order until
       after opposing counsel filed a motion for sanctions. Thus, the Administrator argues,
       respondent’s misrepresentations were material to the bankruptcy court, the federal district
       court, and the Seventh Circuit, noting the sanction of dismissal with prejudice, which was
       upheld on review.
¶ 63       Respondent argues that the Commission failed to plead and prove materiality. He points
       to paragraph 10 of the complaint, which alleged that respondent’s statements “were false and
       Respondent knew or should have known they were false,” and paragraph 12(a), which
       charges respondent with “making a statement of material fact that the lawyer should have


                                                 -11-
       known was false while appearing in a professional capacity before a tribunal” in violation
       of Rule 3.3(a)(1). These allegations, he asserts, are insufficient as a matter of law.
¶ 64       We have not had occasion to define the term “material” in the context of Rule 3.3(a)(1)
       and we are not inclined to do so in this case, not because respondent is blameless, but
       because the remaining counts are a sufficient basis for imposing discipline in this case and
       because a violation of Rule 3.3(a)(1) in this manner would not affect our decision as to the
       proper form of discipline.
¶ 65       That said, respondent knew or should have known that the documents would not be sent
       to opposing counsel on May 7, 2004, and he knew or should have known that they would not
       be sent via United States Postal Service. We reiterate: it was his professional responsibility
       to determine that the facts contained in the certificate he was signing were accurate. This
       same failure to inquire and utter lack of care as to the truthfulness of his statements are
       displayed again in the other counts.

¶ 66                                           Count II
¶ 67       The Commission argues that respondent’s filing of motions on November 28 and
       December 29, 2005, and his work on preparing an appellate brief for filing in the Seventh
       Circuit after the date of his suspension constituted the unauthorized practice of law in
       violation of Rule 5.5(a).
¶ 68       The order of suspension took effect on October 17, 2005, and this court denied
       respondent’s petition for rehearing on October 28, 2005. It is, therefore, absolutely certain
       that respondent knew he was suspended from the practice of law when he filed the motions
       and informed the Seventh Circuit that he was preparing the brief. It is also clear that the filing
       of motions and the preparation of an appellate brief constitutes the practice of law. See In re
       Howard, 188 Ill. 2d 423, 438 (1999) (practice of law includes services rendered to clients out
       of court); In re Discipio, 163 Ill. 2d 515, 523 (1994) (completion of forms and gathering of
       information necessary to do so was practice of law because it required legal knowledge and
       skill).
¶ 69       He responds, first, that his actions did not constitute the unauthorized practice of law
       because he did not file an appearance as attorney for TCI in that case. Rather, he appeared
       only as a pro se litigant until he learned that pro se representation of a corporation was not
       permitted. Second, respondent argues that he did not violate Rule 5.5(a) because he did not
       intend to engage in the unauthorized practice of law. Third, he argues that the Administrator
       failed to prove that he was suspended from the practice of law before the Seventh Circuit
       and, thus, he cannot be found in violation of Rule 5.5(a).
¶ 70       As a threshold matter, there is some question as to whether respondent has been admitted
       to the roll of practicing attorneys before the Seventh Circuit. This question was first raised
       before the Review Board. The Administrator’s petition to this court contains as an exhibit
       a copy of a letter dated April 5, 2011, from Christine O’Donnell, Administrative Analyst for
       the Clerk of Court for the United States Court of Appeals for the Seventh Circuit. The letter
       states that the Clerk of Court has no record of the admission of Robert C. Thomas, and that
       records dating back to the early 1970s were searched.

                                                 -12-
¶ 71        In his answer to the petition for leave to file exceptions, respondent describes the letter
       as “sculpted and deceptive” and says it was “designed by counsel for the Commission.” He
       does not say when he was admitted before the Seventh Circuit, but claims to have appeared
       there and presented cases since the 1970s.2 He also states that the address given for him in
       the letter was not his address at the time he was admitted, but does not explain why, if he
       were a member of the bar in that jurisdiction, it would not have his current address. In
       conclusion, he calls the document “irrelevant and spurious.”
¶ 72        Of course, the burden is on the Administrator to prove any misconduct by clear and
       convincing evidence. In re Timpone, 208 Ill. 2d 371, 380 (2004). The letter is not
       authenticated and it was not in evidence before the Hearing Board. Further, while respondent
       might have resolved the confusion on this matter by producing a record of his long-ago
       admission before the Seventh Circuit, he has no burden of production. We, therefore, express
       no opinion as to whether respondent has been admitted to practice before the Seventh
       Circuit.
¶ 73        Turning to the merits of count II, our review of the documents filed by respondent in the
       Seventh Circuit case reveals that respondent consistently identified himself as the president
       and sole shareholder of TCI and not as its attorney. He acknowledges that he did not inform
       the Seventh Circuit of his suspension, but notes that he was careful to present himself to that
       court as a pro se litigant, not as a practicing attorney.
¶ 74        We see two possibilities. First, respondent did not know that he could not represent TCI
       pro se. He states that he reviewed only the Federal Rules of Civil Procedure and the local
       rules of the Seventh Circuit, which did not preclude his pro se appearance. If this is the case,
       his skills as a lawyer are called into question because a lay person could find the answer on
       the internet in a few seconds. He complains that the limitation on pro se representation is
       found in a “court decision,” as if he could not be expected to include judicial opinions in his
       legal research. He calls the holding in the case a “decisional restriction,” as if binding case
       law is not as authoritative as local rules. A cursory search of a major legal database, however,
       reveals hundreds of cases from many state and federal courts imposing the same restriction.
       If respondent failed to locate any of these cases, his research was superficial at best.
¶ 75        The second possibility is that respondent knew the corporation could not proceed pro se
       and he hoped to finesse the question of his status by not entering an appearance as the
       corporation’s attorney while, in effect, acting as such. If so, he engaged in the unauthorized
       practice of law before the Seventh Circuit while feigning to appear pro se.
¶ 76        The Hearing Board concluded that even if the first of these two possibilities was true,
       respondent engaged in the unauthorized practice of law. Citing In re Cheronis, 114 Ill. 2d
       527, 535 (1986), for the proposition that ignorance of the law does not excuse attorney


               2
                 Our own research reveals only one case in the Seventh Circuit in which respondent is listed
       as the attorney. See Thomas Consolidated Industries, Inc. v. Koster Group, Inc., 93 F. App’x 926
       (7th Cir. 2004). In addition, he appeared pro se in Thomas v. Zaruba, 188 F. App’x 485 (7th Cir.
       2006) (appeal from dismissal of petition for writ of habeas corpus, challenging conviction for
       driving while license revoked).

                                                  -13-
       misconduct, the Hearing Board stated that respondent was obligated to educate himself on
       the relevant law, especially when his license had been suspended. The Hearing Board also
       rejected respondent’s argument that the Administrator was required to prove that he intended
       to practice while suspended, again citing Howard, 188 Ill. 2d at 438 (respondent attorney’s
       conduct during suspension, including giving advices to clients, is sufficient for finding of
       violation). Thus, the Hearing Board concluded, respondent violated Rule 5.5(a).
¶ 77        By its terms, Rule 5.5(a) does not require that the unauthorized practice be intentional
       or knowing. It makes no exception for the attorney who is uninformed or confused about his
       status. In effect, the rule creates a sort of “strict liability” for attorneys. Because “[i]t is vital
       to the well-being of society that an attorney, who is an officer of the court and a part of our
       judicial system, should maintain the most scrupulous care in conducting his professional and
       business affairs[,] *** [a]n attorney can be subject to discipline though his misconduct is
       based merely upon an honest mistake.” (Internal quotation marks omitted.) In re Witt, 145
       Ill. 2d 380, 395-96. Thus, when the rule itself does not require a showing of intent or
       knowledge, the absence of dishonest intent is appropriately considered in determining the
       nature and severity of the sanction imposed. Id. at 395-96.
¶ 78        More recently, in Howard, the respondent attorney was suspended from the practice of
       law for two years, with all but the first five months stayed. Howard, 188 Ill. 2d at 426.
       During his suspension, he met with clients, accepted fee advances, and offered legal advice.
       Id. at 438. He attempted to explain his conduct by stating that he was merely trying to keep
       his practice afloat during the relatively brief suspension. Id. at 439. He also noted that he had
       not appeared in court, filed any motions, or taken any depositions. Id. at 432-33. This court
       concluded that there was no doubt that he intentionally practiced law during his suspension.
       Id. at 438. Significantly, our concern was whether he intentionally performed tasks or
       provided services that constituted the practice of law, not whether he intentionally violated
       the terms of his suspension. Id. at 438-39. That is, even though the respondent believed that
       his conduct was permissible because his five-month suspension was not subject to the
       strictures of Supreme Court Rule 764, which applies to suspensions of more than six months’
       duration (Ill. S. Ct. R. 764 (eff. Aug. 27, 1990)), his “ignorance of the law” did not excuse
       his conduct. Id. at 439. We commented that the common maxim that ignorance of the law
       is no excuse is “ ‘particularly true in a case where the person who claims lack of knowledge
       of a relevant directive is a practicing attorney.’ ” Id. (quoting Cheronis, 114 Ill. 2d at 535).
¶ 79        Thus, it has long been established that it is the individual attorney’s professional
       responsibility to make certain that he is licensed to practice in the jurisdiction before
       undertaking any professional duties. If there is any doubt whatsoever about his status, a
       telephone call to the clerk of this court would resolve the issue for him. We, therefore,
       conclude that the Hearing Board’s finding that respondent violated Rule 5.5(a) is not against
       the manifest weight of the evidence.
¶ 80        Even if his conduct in the Seventh Circuit case constituted the practice of law, respondent
       argues in the alternative that his suspension from the practice of law in Illinois did not mean
       that he was suspended from practice before the Seventh Circuit. He notes that Rule 5.5(a)
       forbids the practice of law in a jurisdiction “where doing so violates the regulation of the
       legal profession in that jurisdiction” (Ill. Rs. Prof’l Conduct R. 5.5(a) (Aug. 1, 1990)), and

                                                   -14-
       that the Seventh Circuit is its own licensing jurisdiction. He argues that the Administrator
       did not prove that his filings violated the regulation of the legal profession in the Seventh
       Circuit.
¶ 81       In count II, paragraph 19, of the complaint, the Administrator alleged that “[a]t the time
       Respondent prepared and filed the motions described in Paragraphs 17 and 18, above, he was
       suspended from the practice of law in Illinois and the Northern District of Illinois and was
       ineligible to represent Thomas Consolidated.” In his answer to the complaint, respondent
       stated under count II, paragraph 18,3 that he “[a]dmits that he was suspended but denies he
       was unable to represent pro se until so advised by the Seventh Circuit Court of Appeals,
       which was his status untile [sic] the court ruled on January 3, 2006.” This answer, the
       Administrator argues, is an admission that he was suspended from practice in the federal
       courts as well as the state courts.
¶ 82        We begin by noting that a federal court of appeals does not license individuals to practice
       law. Rather, it admits qualified individuals to practice. An attorney is eligible for admission
       to the bar of the Seventh Circuit “if that attorney is of good moral and professional character
       and is admitted to practice before the Supreme Court of the United States, the highest court
       of a state, another United States court of appeals, or a United States district court.” Fed. R.
       App. P. 46(a)(1). In turn, an attorney may be admitted to the bar of the United States District
       Court for the Northern District of Illinois if he is a member “in good standing of the bar of
       the highest court of any state.” N.D. Ill. Loc. R. 83.10(a).
¶ 83        Thus, if respondent was not admitted to practice before the Seventh Circuit before he
       filed the motions, he would not have been eligible for admission to practice before the
       Seventh Circuit while his license to practice was suspended in Illinois. If he were already a
       member, he would have been “subject to suspension or disbarment” when he was “suspended
       or disbarred from practice in any other court.” Fed. R. App. P. 46(b)(1)(A). The rules of the
       Seventh Circuit, of which respondent had a duty to be informed, provide that:
                 “Whenever it is shown to this court that any members of its bar have been disbarred
                 or suspended from practice, or their names have been stricken from the roll of
                 attorneys, in any state, or the District of Columbia, they will be forthwith suspended
                 from practice before this court. They will thereupon be afforded the opportunity to
                 show cause, within 30 days, why their names should not be stricken from the roll of
                 attorneys admitted to practice before this court. Upon the attorney’s response to the
                 rule to show cause, or upon the expiration of the 30 days if no response is made, this
                 court will enter an appropriate order.” 7th Cir. R. 46(d).
¶ 84        Illinois Supreme Court Rule 764(f)(4) requires that within 21 days of the effective date
       of an order of discipline, a disciplined attorney must notify “all other jurisdictions” in which
       he is licensed to practice of his “inability, during the period of discipline, to practice law in
       the State of Illinois.” Ill. S. Ct. R. 764(f)(4) (eff. Aug. 27, 1990).
¶ 85        Under Circuit Rule 46, respondent would have been suspended “forthwith” as soon as

               3
               Respondent’s answer contained two paragraphs numbered 18, the second of which
       corresponds to paragraph 19 in the complaint.

                                                 -15-
       it was “shown” to the Seventh Circuit that he had been suspended in Illinois. The only reason
       he was not formally suspended in the Seventh Circuit was his own failure to carry out his
       duty and obligation to inform that court of his suspension. When he filed the first motion in
       the Seventh Circuit case, he was indisputably aware that he was suspended in Illinois and that
       he had failed to comply with Supreme Court Rule 764(f)(4). We conclude that respondent’s
       practice of law before the Seventh Circuit was misconduct in violation of Rule 5.5(a).
¶ 86        The Administrator also charged that respondent’s unauthorized practice of law violated
       Rules 8.4(a)(4) and 8.4(a)(5) as well as Supreme Court Rule 770.
¶ 87            Rule 8.4(a)(4) defines one type of lawyer misconduct as “conduct involving
       dishonesty, fraud, deceit or misrepresentation.” Ill. Rs. Prof’l Conduct R. 8.4(a)(4) (eff. July
       1, 1990). Because the Review Board concluded that respondent did not violate Rule 5.5(a),
       it did not consider whether he violated this rule. However, in its discussion of count I, the
       Review Board relied on In re Cutright, 233 Ill. 2d 474 (2009), to conclude that respondent’s
       “mere indifference” as to the truth of the certificate of service that he signed could not
       constitute a violation of Rule 8.4(a)(4). The Review Board understood Cutright to mean that
       a violation of Rule 8.4(a)(4) requires evidence that the conduct was intentional. By this logic,
       one could be in violation of Rule 5.5 based on mere indifference to one’s suspended status,
       but not be in violation of Rule 8.4(a)(4). We disagree. Cutright does not require such a
       narrow reading of the rule.
¶ 88        Attorney Cutright was charged with violating Rule 8.4(a)(4) and other rules as a result
       of his preparation of the tax returns of a judge before whom he appeared. He did not disclose
       this fact to opposing counsel. Id. at 481-83. The Hearing Board found other violations, but
       concluded that the attorney did not intend to deceive when he failed to inform opposing
       counsel; “rather, he was unaware of his ethical obligations.” Id. at 483. The Hearing Board
       concluded that the Administrator had not proven a violation of Rule 8.4(a)(4). The Review
       Board agreed, concluding that “while ignorance is no excuse, neither is it a chargeable
       offense in this context.” Id.
¶ 89        This court noted that in past cases, it had found a violation of Rule 8.4(a)(4) when some
       act or circumstance showed the respondent’s conduct was “purposeful.” Id. at 489 (citing In
       re Rinella, 175 Ill. 2d 504 (1997) (violation found when respondent knowingly provided
       false testimony before the Hearing Board)). In contrast, in another case, a violation was not
       found in the absence of evidence that the misconduct was intentional. Id. (citing Witt, 145
       Ill. 2d 380 (no violation absent evidence that respondent judge’s silence regarding a loan
       from an attorney was intended to perpetrate a fraud)). We did not, however, state as a general
       rule that Rule 8.4(a)(4) may be violated only by intentional dishonesty, fraud, deceit, or
       misrepresentation. We concluded that given the examples of these cases and in light of the
       manifest weight of the evidence standard, the Hearing Board’s findings of fact and its legal
       conclusion that attorney Cutright had not violated Rule 8.4(a)(4) should stand. Id. at 490. We
       emphasized that our result was predicated on the manifest weight of the evidence standard
       by saying:
                    “There is essentially no way to define every act or form of conduct that would be
                considered a violation of Rule 8.4(a)(4). Each case is unique and the circumstances


                                                -16-
                surrounding the respondent’s conduct must be taken into consideration. That being
                said, based on the circumstances in this case, we decline to reverse the findings of the
                Hearing Board and the Review Board to conclude that Cutright violated Rule
                8.4(a)(4).” Id.
¶ 90        We, thus, left open the possibility that a violation of Rule 8.4(a)(4) could be found
       without evidence that the underlying misconduct was intentional. In the present case, the
       facts are undisputed that respondent engaged in conduct that constituted the practice of law
       while his license was suspended by this court. These acts were not inadvertent; they were
       intentional. The effect of his conduct was to perpetrate a fraud upon the court, at least until
       the court determined sua sponte that he had been suspended from practice. As such, his acts
       constituted misconduct under Rule 8.4(a)(4). See In re Gerard, 132 Ill. 2d 507, 527-28
       (1989) (intent to defraud or deceive is not an element of violation of Disciplinary Rule 1-
       102(a)(4);4 constructive fraud, which may be inferred from the circumstances, is sufficient).
¶ 91        Rule 8.4(a)(5) defines misconduct as engaging in “conduct that is prejudicial to the
       administration of justice.” Ill. Rs. Prof’l Conduct R. 8.4(a)(5) (eff. July 1, 1990). The Hearing
       Board found a violation of this rule, but did not explain how respondent’s unauthorized
       practice of law before the Seventh Circuit prejudiced the administration of justice when the
       client involved was a corporation of which respondent was the president and sole
       shareholder. The answer is found in Scandia Down, the case cited by the Seventh Circuit in
       its order directing respondent to resolve the matter of his inability to represent TCI. In that
       case, the court noted that the sole equity investor in a corporation does “not represent other
       interests, such as those of creditors.” Scandia Down, 772 F.2d at 1427. In the present case,
       TCI had filed for bankruptcy. Any recovery that might have been made in the litigation
       against the Herbsts would have been part of the bankruptcy estate, subject to the claims of
       TCI’s creditors. Thus, respondent’s failed attempt to represent TCI potentially harmed not
       only his own interests, but also the interests of TCI’s creditors. As such, his misconduct was
       prejudicial to the administration of justice.
¶ 92        The Hearing Board also found a violation of Supreme Court Rule 770. Supreme Court
       Rule 770 is not itself a Rule of Professional Conduct. Rather, it is contained in article VII,
       part B, of our rules, which governs “Registration and Discipline of Attorneys.” Rule 770 is
       titled “Types of Discipline” and provides that “[c]onduct of attorneys which violates the
       Rules of Professional Conduct contained in Article VIII of these rules or which tends to
       defeat the administration of justice or to bring the courts or the legal profession into disrepute
       shall be grounds for discipline by the court.” Ill. S. Ct. R. 770 (eff. Apr. 1, 2004). The rule
       then lists eight levels of discipline ranging from disbarment to reprimand. Thus, one does not
       “violate” Rule 770. Rather, one becomes subject to discipline pursuant to Rule 770 upon
       proof of certain misconduct. We conclude that based on his violations of Rules 5.5(a),
       8.4(a)(4), and 8.4(a)(5), respondent is subject to discipline by this court pursuant to Rule 770.



               4
               The Disciplinary Rules were replaced on August 1, 1990, by the Rules of Professional
       Conduct. DR 1-102(a)(4) was the precursor to Rule 8.4(a)(4).

                                                 -17-
¶ 93                                         Count III
¶ 94       Commission Rule 54 states:
                    “When the Administrator concludes that there is insufficient evidence to establish
                that the respondent has engaged in misconduct, the Administrator shall close an
                investigation. The Administrator shall notify the complaining witness of his decision
                to close an investigation. Closure by the Administrator shall not bar the
                Administrator from resuming the investigation if circumstances warrant. The
                Administrator shall report to the Commission actions taken under this rule.” Attorney
                Registration and Disciplinary Comm’n R. 54.
¶ 95       In the present case, the Administrator gave the required notice to attorney Ropiequet, the
       complainant, stating that the reported conduct appeared to have been an isolated instance and
       had since ceased. The Administrator also gave the required notice to respondent, placing him
       on notice that the investigation could be reopened “if circumstances warrant.” Thus, the
       Administrator fully complied with the procedural directives of this rule.
¶ 96       The Review Board, however, interpreted Commission Rule 54 to mean that “a closed
       investigation can be reopened only when the Administrator acquires new evidence
       concerning the conduct that was the subject of the closed investigation” and, further, that the
       rule is not intended to allow the Administrator “to change his mind merely because there is
       an indication that the Respondent may have engaged in misconduct in an unrelated manner.”
       As a result, because it concluded that it was improper for the Administrator to reopen the
       2005 investigation, the Review Board did not reach the merits of this charge.
¶ 97       Our analysis of count III must address two separate issues: (1) Did the Review Board
       correctly interpret Commission Rule 54? And (2) if not, did the Hearing Board properly find
       that respondent engaged in the unauthorized practice of law when he represented the
       Phillipses in proceedings after October 17, 2005?
¶ 98       We reject the Review Board’s interpretation of Commission Rule 54 for three reasons.
       First, the language of the rule does not require such a narrow reading. Second, the Review
       Board reads Commission Rule 54 as creating substantive rights for respondents rather than
       as setting out procedures for the Administrator to follow. Third, the mission of the
       Commission and the duties assigned to the Commission by this court require that the
       Administrator be permitted to reopen a closed investigation for good cause, including, but
       not limited to, newly acquired evidence regarding the earlier alleged misconduct.
¶ 99       Commission Rule 54 provides that an investigation “shall” be closed if there is
       insufficient evidence to establish misconduct. The rule instructs the Administrator to
       terminate an investigation, with notice to all interested parties, if the investigation has not
       yielded evidence that would justify referral to the Inquiry Board. In contrast, Commission
       Rule 55 provides that “[w]hen the Administrator concludes that there is sufficient evidence
       to establish that the respondent engaged in misconduct or the Administrator believes
       consideration by the Inquiry Board is warranted, the Administrator shall refer the matter to
       the Inquiry Board.” Attorney Registration and Disciplinary Comm’n R. 55. Thus, these two
       rules create a procedural mechanism that requires the Administrator to assess the state of the
       evidence in each case and either close the investigation or refer the matter to the Inquiry

                                                -18-
        Board. This procedure carries out the policy of the Commission, as set out in the preamble
        to the Commission rules: “The courts, the public, the bar, and the respondents have a vital
        interest in an early determination of any charge which bears upon the fitness of an attorney
        to practice his profession.” Attorney Registration and Disciplinary Comm’n R. 1, Preamble.
¶ 100       Commission Rule 54, however, does not limit the circumstances in which the
        Administrator may determine that an investigation should be closed. As the Administrator
        notes, an investigation may be closed for many reasons, only one of which is insufficient
        evidence of misconduct. The volume of complaints received by the Commission requires the
        Administrator to set priorities and allocate resources. An investigation into allegations of less
        serious misconduct may be closed so that other, more serious allegations may be pursued.
        In such cases, the mere fact that a complaint was filed with the Commission may be
        sufficient to put the respondent on notice not to repeat the conduct at issue. Or, as in the
        present case, the Administrator may close an investigation after concluding that the alleged
        misconduct was an isolated incident, not likely to be repeated, and that respondent has ceased
        the offending conduct.
¶ 101       Similarly, there are several circumstances that may justify reopening of a closed
        investigation aside from the acquisition of new evidence regarding the subject of the original
        complaint. Such circumstances include a decision by the Oversight Committee of the
        Commission or the filing of a new complaint against the same respondent.
¶ 102       The role of the Oversight Committee is to “assist the Commission in conducting an
        internal quality review of a representative sample of investigative matters concluded by the
        Administrator without reference to the Inquiry Board.” ARDC Board Member Roster,
        Oversight Comm., http://www.iardc.org/bm_oversightcommittee.asp (last visited Jan. 17,
        2012). Thus, after the Administrator has closed an investigation and given the notices
        required by Commission Rule 54, the Oversight Committee’s quality review could result in
        the matter being reopened.
¶ 103       In addition, a new complaint of similar misconduct may suggest that the attorney is
        engaging in a pattern of misconduct, making the subject matter of the earlier investigation
        relevant. A new complaint about a different form of misconduct may reveal that the
        respondent attorney is struggling with alcoholism, gambling, or other issues that affect his
        ability to practice, placing the subject matter of the earlier investigation in a new light.
¶ 104       The language of Commission Rule 54 does not define or limit the circumstances that
        warrant the reopening of an investigation. This decision has been placed by this court in the
        sound discretion of the Administrator, whose actions are subject to review by the Oversight
        Committee, the Inquiry Board, and ultimately this court.
¶ 105       Not only is the Review Board’s narrow reading of Commission Rule 54 not required by
        the language of the rule, such a narrow reading overlooks the procedural nature of the
        Commission rules, improperly imbuing the Commission with the authority to promulgate
        substantive rules regarding attorney discipline.
¶ 106       Commission rules are promulgated pursuant to Supreme Court Rule 751(e)(2), which
        provides that the Commission shall have the duty “to make rules for disciplinary proceedings
        not inconsistent with the rules of this court.” Ill. S. Ct. R. 751(e)(2) (eff. Oct. 13, 1989).

                                                  -19-
        Because these rules are to govern “proceedings,” they are necessarily procedural, rather than
        substantive, in nature. See In re Mitan, 75 Ill. 2d 118, 125 (1979). As such, these rules set
        no standards for attorney conduct and confer no rights upon attorneys.
¶ 107        Respondent’s arguments are predicated on a misunderstanding of the purely procedural
        nature of the Commission Rules. He argues that the “obvious purpose of Commission Rule
        54 is to remove the threat of prosecution that any ARDC investigation implies–absent a
        change in circumstances,” and accuses the Commission of “seeking omniescence [sic] and
        omipotent [sic] power over attorneys–for their entire lives.”
¶ 108        In accordance with Commission Rule 54, respondent received notice that the
        investigation had been closed and he was placed on notice that it could be reopened.
        Apparently, respondent believes that the notice he received from the Administrator pursuant
        to the rule conferred upon him a substantive right, comparable to double jeopardy protection,
        that prevents the Administrator from reexamining the alleged misconduct in the future absent
        new evidence regarding the particular incident. He cites no authority for placing such
        substantive weight on the words of a Commission rule. Indeed, no such authority exists
        because the Commission is not empowered by Supreme Court Rule 751(e)(2) to create
        substantive rights via its procedural rulemaking.
¶ 109        Finally, our intent that the Administrator have discretion in the closure and resumption
        of investigations is consistent with this court’s long-standing vision of the role of the
        Commission. As noted in Mitan, this court “has the inherent power to regulate the admission
        of attorneys to the practice of law and to discipline attorneys who have been admitted to
        practice before it.” Mitan, 75 Ill. 2d at 123. The Commission and its officers “serve only as
        agents of this court in administering the disciplinary functions that have been delegated to
        them.” Id. at 124. In effect, the Commission and its officers serve investigatory and screening
        functions, delegated to them by this court. The proceedings before the Hearing Board and the
        Review Board are “advisory only” to this court. Id. Therefore, “because of the nature of the
        proceedings before those to whom we have delegated the authority to act, we will not
        consider technical objections as to the practice and procedures before them, nor can such
        technical objections bind us or limit our authority to act.” Id.
¶ 110        In Mitan, the Commission failed to comply with a Commission rule that required a
        hearing within 90 days of service of a complaint upon a respondent attorney. This court
        rejected the respondent’s argument that the rule established “a mandatory statute of
        limitations, a limitation which would effectively bar this court from disciplining an attorney”
        merely because of an inadvertent procedural error by the Administrator’s office. Id. At that
        time, Supreme Court Rule 753(c) (Ill. S. Ct. R. 753(c) (eff. May 21, 1975)), required that the
        Hearing Board set a hearing date “not earlier than 21 days after the filing of such complaint.”
        Our rule did not place a limit on the length of time between the filing of the complaint and
        the hearing. Id. at 124-25. Thus, although the Administrator had not complied with the
        applicable Commission rule, he was in full compliance with this court’s rules. This court
        viewed the Commission rule “not as a limitation on the authority or jurisdiction of this court,
        but as a procedural rule of the Commission directing the Administrator to conduct orderly
        and timely proceedings with due regard for the rights of the attorney under investigation.”
        Id. at 125. The 90-day time limit was “not mandatory” and could not be construed “to be a

                                                 -20-
        means of implementing a right to a speedy trial.” Id. The failure to comply with the rule did
        not “deprive this court or its agents of the right or the power to further consider the charges
        against the respondent.” Id.
¶ 111        Thus, the “right or power” of our agent, the Administrator, to further consider charges
        against a respondent attorney does not derive from the Commission’s procedural rule, but
        from our delegation to the Administrator, under Supreme Court Rule 752(a), of the
        responsibility to “on his own motion, on the recommendation of an Inquiry Board or at the
        instance of an aggrieved party, investigate conduct of attorneys which tends to defeat the
        administration of justice or to bring the courts or the legal profession into disrepute.” Ill. S.
        Ct. R. 752(a) (eff. Mar. 17, 1988). This responsibility is constrained by the constitutions of
        the United States and the State of Illinois and the rules of this court–not by the Commission’s
        own procedural rules.
¶ 112        Having determined that it was permissible for the Administrator to reopen the
        investigation into respondent’s representation of the Phillipses, we turn to the question of
        whether he engaged in the unauthorized practice of law when he represented them at a
        hearing, conducted a deposition, and appeared with them at their depositions after his
        suspension went into effect.
¶ 113        Rule of Professional Conduct 5.5(a) provides that a “lawyer shall not practice law in a
        jurisdiction where doing so violates the regulation of the legal profession in that
        jurisdiction.” Ill. Rs. Prof’l Conduct R. 5.5(a) (Aug. 1, 1990). It is undisputed that respondent
        practiced law in Du Page County by appearing in court to represent the Phillipses, appearing
        with them at their depositions, and conducting the deposition of attorney Ropiequet after his
        suspension went into effect on October 17, 2005. Respondent argues that it is also undisputed
        that he believed that his filing of a “Petition for Hearing/Rehearing” stayed the suspension
        order.
¶ 114        Correspondence back and forth between respondent and counsel for the Administrator
        continued, with his rejecting every effort to inform him of his status. The October 20, 2005,
        letter from counsel advised him that the suspension was effective on October 17, 2005, and
        that the filing of an appeal does not automatically stay or recall the mandate. He describes
        this as merely “her opinion” and states that “she erroneously described the filing as a Petition
        for Rehearing–when in fact it was a petition for Hearing/Rehearing.” Respondent elected not
        to seek independent legal advice from someone familiar with the applicable rules or to
        inquire directly of the clerk of the Supreme Court as to his status.
¶ 115        Although respondent knew that an order of suspension had been entered with an effective
        date of October 17, 2005, respondent chose not to take that simple step of verifying his
        status, even after the question was posed to him by opposing counsel and by a judge at a
        hearing. Instead, he incorrectly informed the judge that his suspension was stayed and now
        argues that the judge “permitted” him to appear, as if it were the judge’s responsibility, not
        his own, to verify his status.
¶ 116        He attempts to excuse his conduct by stating that he “initially assumed” that “as in all
        other cases,” the suspension order was “automatically stayed.” Similarly, he states that when
        counsel for the Administrator called Supreme Court Rule 771 to his attention, he “examined


                                                  -21-
        the Rule” and concluded that it did not apply because his petition asked for a “hearing” as
        well as “rehearing.” He claims that he “rationally concluded” that when this court ordered
        the Commission to file a response to his petition, this meant that his petition was being
        considered pursuant to Rule 753(e)(5)(a)(iii).
¶ 117       His conclusion was not “rational.” He either failed to understand or ignored the
        procedural posture of this case at the time he filed his petition.
¶ 118       Rule 753 describes the functions and procedures of the Inquiry, Hearing, and Review
        Boards of the Commission. Under Rule 753(e), review of a Review Board report is sought
        by filing a petition for leave to file exceptions with this court. Rule 753(e)(5) describes the
        rulings this court might make on such a petition: (a) “allows exceptions to an order or report
        of the Review Board,” or (b) “denies leave to file exceptions.” If this court allows
        exceptions, it may: (a)(i) “enter a final order,” (a)(ii) “remand[ ] the matter with directions,”
        or (a)(iii) “accept the matter for further consideration.” Ill. S. Ct. R. 753(e) (eff. Sept. 1,
        2006).
¶ 119       Respondent’s petition, whether styled a “Petition for Hearing/Rehearing” or otherwise,
        sought review of this court’s October 17, 2005, order of suspension. This order followed our
        allowing the Administrator’s petition for leave to file exceptions, pursuant to Supreme Court
        Rule 753(e)(1), after the Review Board recommended a 12-month suspension. Thus,
        respondent’s petition was not a petition to this court seeking review of a Review Board report
        and Rule 753 was not implicated. Further, our ordering the Administrator to respond to his
        petition was not an acceptance of the matter for further consideration and respondent had no
        reasonable basis for assuming so.
¶ 120       Rather, the governing rule at the time respondent filed his petition was Supreme Court
        Rule 771, “Finality of Orders and Effective Date of Discipline”:
                     “(a) Finality. All orders imposing discipline pursuant to these rules, except orders
                 entered in cases that were accepted by the court for further consideration pursuant to
                 Rule 753(e)(5)(a)(iii), are final when filed by the clerk of the court, and the mandates
                 in all such cases shall issue at the time the orders are filed. No petition for rehearing
                 pursuant to Rule 367 may be filed in such case, nor will any motion or other paper
                 submitted after an order is filed automatically stay or recall the court’s mandate. The
                 finality of orders imposing discipline entered in cases accepted by the court for
                 further consideration pursuant to Rule 753(e)(5)(a)(iii) shall be governed by Rules
                 367 and 368.” Ill. S. Ct. R. 771(a) (eff. Apr. 1, 2004).
¶ 121       As noted, the clause “except orders entered in cases that were accepted by the court for
        further consideration pursuant to Rule 753(e)(5)(a)(iii)” is inapplicable in the circumstance
        in which this court has already entered a final order pursuant to Rule 753(e)(5)(a)(i) after
        allowing the Administrator’s petition for leave to file exceptions. The operative language is
        that no motion or paper submitted after an order is filed will “automatically stay or recall the
        court’s mandate.”
¶ 122       We conclude that respondent violated Rule of Professional Conduct 5.5(a) by his
        representation of the Phillipses after October 17, 2005. We cannot know whether he
        subjectively believed that his suspension had been stayed, but if he did believe so, his belief

                                                  -22-
      was entirely unreasonable. He willfully ignored all attempts to inform him of his status. His
      reading of the rules was self-serving and incorrect. Further, he made no effort to ascertain
      the answer directly from the clerk of this court.
¶ 123     In addition, respondent’s unauthorized practice of law involved dishonesty or
      misrepresentation in violation of Rule 8.4(a)(4), because respondent willfully ignored every
      attempt to inform him that his actions violated his suspension and chose, instead, to continue
      to engage in the practice of law. The fact that he may have convinced himself that his
      suspension was stayed does not alter the underlying dishonesty because his belief, even if
      sincere, was entirely unreasonable. Further, his conduct was prejudicial to the administration
      of justice, in violation of Rule 8.4(a)(5), because it placed the interests of his clients in
      jeopardy. See, e.g., Scandia Down, 772 F.2d at 1427 (attorney’s unauthorized representation
      of defendant could have resulted in default judgment for plaintiff). Thus, he is subject to
      discipline pursuant to Supreme Court Rule 770.

¶ 124                                   Appropriate Sanction
¶ 125     The Hearing Board, which found all three counts proven, recommended a two-year
      suspension. The Administrator asks for a three-year suspension, until further order of this
      court, noting that as in the earlier case that resulted in his 18-month suspension, respondent
      rationalizes his misconduct and denies all wrongdoing. He places blame on others, yet
      refused to accept others’ efforts to forestall his misconduct.
¶ 126     Although no violation of Rule 5.5(a) can be said to be minor, respondent’s violations are
      certainly not as serious as they might have been. The party most affected by the misconduct
      in count II was TCI, respondent’s own bankrupt corporation. The violations in count III
      occurred within a few days of the effective date of the suspension and respondent terminated
      his representation of the clients immediately upon our denial of his motion for
      reconsideration.
¶ 127     On the other hand, his conduct as to count II was calculated to conceal from the Seventh
      Circuit that he had been suspended by this court, and as to count III, he willfully ignored his
      suspension, even when it was raised by the circuit court and opposing counsel and even after
      he was correctly informed by counsel for the Administrator that continued representation of
      clients was a violation of his suspension. In addition, he continues to deny any misconduct
      and refuses to accept any responsibility for his actions.
¶ 128     We conclude that a suspension for one year is sufficient discipline for respondent’s
      misconduct.

¶ 129                                       CONCLUSION
¶ 130       Respondent Robert C. Thomas is suspended from the practice of law for one year.
¶ 131       In addition to complying with Supreme Court Rule 764(f)(4) by notifying “all other
        jurisdictions in which [he] is licensed to practice law” (Ill. S. Ct. R. 764(f)(4) (eff. Aug. 27,
        1990)), of his suspension, respondent shall verify his status before the United States Court
        of Appeals for the Seventh Circuit. Within 30 days of the effective date of this order, he shall


                                                  -23-
        submit to this court and to the Administrator authenticated documentation of the date of his
        admission to the roll of attorneys for that court and his current status there. If he was not a
        member of that court at any time he appeared there as an attorney, he will self-report that fact
        to the Seventh Circuit, this court, and the Administrator.

¶ 132       Respondent suspended.




                                                 -24-